

113 HR 3769 IH: To extend the nonenforcement instruction for the Medicare direct supervision requirement for therapeutic hospital outpatient services insofar as it applies to critical access hospitals and rural hospitals, to require a study of the impact on critical access hospitals and rural hospitals of a failure to extend such instruction, and for other purposes.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3769IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Smith of Nebraska (for himself and Ms. Jenkins) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the nonenforcement instruction for the Medicare direct supervision requirement for therapeutic hospital outpatient services insofar as it applies to critical access hospitals and rural hospitals, to require a study of the impact on critical access hospitals and rural hospitals of a failure to extend such instruction, and for other purposes.1.Extension of nonenforcement instruction for the Medicare direct supervision requirement for therapeutic hospital outpatient services for critical access hospitals and rural hospitals; study of impact of failure to extend such instruction(a)Extension of therapy supervision nonenforcement instructionThe Secretary of Health and Human Services shall, during the extension period, extend the therapy supervision nonenforcement instruction.(b)DefinitionsIn this section:(1)Therapy supervision nonenforcement instructionThe term therapy supervision nonenforcement instruction means the enforcement instruction on supervision requirements for outpatient therapeutic services in critical access and small rural hospitals, as extended for calendar year 2013 by the Centers for Medicare & Medicaid Services (released as of November 1, 2012).(2)Critical access hospital; small rural hospitalThe terms critical access hospital and small rural hospital have the meanings given such terms for purposes of the therapy supervision nonenforcement instruction.(3)Extension periodThe term extension period means calendar year 2014, and includes a subsequent calendar year unless the report under subsection (c)(2) has been submitted at least 90 days before the end of the previous calendar year.(c)Study and report on impact of failure To extend therapy supervision nonenforcement instruction(1)StudyThe Secretary of Health and Human Services shall conduct a study on the impact (including the economic impact and the impact upon hospital staffing needs, if any) on critical access hospitals and small rural hospitals of not extending the therapy supervision nonenforcement instruction.(2)ReportThe Secretary of Health and Human Services shall submit to Congress a report on the findings of the study conducted under paragraph (1), including recommendations regarding on whether the therapy supervision nonenforcement instruction should be extended or made permanent.